PER CURIAM.
In this dependency case, M.N., the mother, appeals the trial court’s February 7, 2002 order, denying her motion to change placement from the father, R.N. M.N. also seeks review of the trial court’s order entered September 26, 2000, denying her motion for continuance. We have carefully reviewed the record and find no error in the trial court’s denial of M.N.’s motion for change of custody.
We also note that M.N.’s appeal of the September 26, 2000 order was untimely. The trial court’s order dated May 13, 1999, which adjudicated the children dependent and ordered the family to attend treatment services, was the final order on appeal. Thus, that order could not be appealed via the February 7, 2002 order. See A.G. v. Dep’t of Children & Family Servs., 731 So.2d 1260 (Fla.1999); G.L.S. v. Dep’t of Children & Families, 724 So.2d 1181 (Fla.1998); O’Brien v. Juvenile & Domestic Relations Court of Dade County, 161 So.2d 220 (Fla. 3d DCA 1964).
AFFIRMED.
KLEIN, STEVENSON, JJ., and BAILEY, JENNIFER D., Associate Judge, concur.